Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 17/196691 filed on March 9, 2021. Claims 1-19 are presented for examination and are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/997853 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions are directed to caching metadata on dedicated areas; and any person of ordinary skill in the art would conclude, upon a cursory analysis of both inventions, that the differences between the two are minimal and obvious. As such the scope of the claimed inventions are obvious variants of each other.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 6, 8, 9, 11, 12, 14, 16, 17, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantor (US 2009/0300293) in view of Son (US 20120096217).
Regarding claim 1, Mantor teaches a memory controller for controlling a memory device, the memory controller comprising:
a buffer memory [memory 110; FIG. 1 and 2, ¶0023 and ¶0035]; and
a cache memory [cache 112; FIG. 1 and 2, ¶0024-25 and ¶0035] including first and second dedicated areas; and wherein a first type of data is cached in the first dedicated area and a second type of data is cached in the second dedicated area [partition the cache 112 based on the type of data that is held; e.g., in graphics processing applications, the type field can be used to distinguish between pixel and vertex data; ¶0042].
Mantor, however, does not explicitly teach the buffer memory configured to store first meta data and second meta data having a different type from the first meta data; and wherein the first meta data is cached in the first dedicated area and the second meta data is cached in the second dedicated area.
Son, when addressing issues related to memory management, teaches the buffer memory [the SSD module may store some or all of the data structures shown in FIGS. 3A-3D related to a particular SSD in non-volatile RAM (¶0034)] configured to store first meta data [FLBA or PLBA mapping (or “mapping table”) 330; FIG. 3B and ¶0038] and second meta data having a different type from the first meta data [page status table 300; FIG. 3A and ¶0035-37].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use specialize data (i.e. status table and mapping table) to aid on the management of data storing systems as disclosed in Son. The combination would have be obvious because a person of ordinary skill in the art would understand that computer system are complex and using metadata such as status table and mapping tables can help improve the overall system performance by more adequately managing those complex systems.
Finally, while Son is silent regarding caching the first metadata on the first dedicated area and the second metadata on the second dedicated area; Mantor explicitly discloses that a cache may be partitioned based on the type of data held on the cache. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further cache the different types of metadata (i.e. status table and mapping table) on different partitions of the cache. The combination would have be obvious because a person of ordinary skill in the art would know that keeping data of different types (and with different access characteristics) 
Regarding claim 2, Mantor/Son teach the memory controller of claim 1, wherein the first and second dedicated areas have the same storage capacity size [fixed partition 114 effectively partitions cache 112 so that a portion of cache 112 is allocated to first resource 102 and another portion is allocated to second resource 104; ¶0031].
To further clarify the rejection, Mantor explicitly discloses that the cache can be partition in a fix manner; i.e. setting the two portions to be a particular unchangeable size. From this disclosure a person of ordinary skill in the art would reasonably infer that these two partitions may be of the same size.
Regarding claim 3, Mantor/Son teach the memory controller of claim 1, wherein the first and second dedicated areas have storage capacity sizes proportional to data sizes of the first meta data and the second meta data, respectively [cache 112 will tend to have proportionally more cache lines allocated to data for first resource 102 than for second resource 104; wherein the same applies to types that differentiate between data types ( e.g., between pixel and vertex data); ¶0044-45 on Mantor].
Regarding claim 5, Mantor/Son teach the memory controller of claim 1, further comprising: a processor configured to request from the buffer memory the first meta data corresponding to a logical address input according to a request of a host and the second meta data of a physical address corresponding to the logical address input according to the request of the host [the SSD module retrieves information from management data structures … the SSD module may also look up the received FLBA in the mapping table to determine whether the FLBA is already associated .
More particularly, Son explicitly shows that the page detail array 375 is nested inside the superblock table 350 (see Page Detail 335h and ¶0039) on FIG. 3C and 3D; and further disclose how a host request (write operation on FIG. 4) includes a logical address (the received request includes an indication of an FLBA associated with the source data; ¶0045) that triggers the retrieval of information from the different management data structures (FIG. 4 and  ¶0044-49).
Regarding claim 6, Mantor/Son teach the memory controller of claim 5, wherein the first and second dedicated areas have storage capacity sizes proportional to the number of times the processor accesses the first meta data and the second meta data, respectively [as the ratio of different types of memory requests changes, the ratio of cache lines allocated for each type adjusts accordingly; ¶0044 on Mantor].
Regarding claim 8, Mantor/Son teach the memory controller of claim 1, wherein the first meta data includes data chunks having a first data structure, and the second meta data includes data chunks having a second data structure [Son shows the different management data structures on FIG. 3A-D].
Regarding claim 9, Mantor/Son teach the memory controller of claim 1, wherein the first meta data corresponds to a data storage capacity larger than a data storage capacity corresponding to the second meta data [as the ratio of different types of memory requests changes, the ratio of cache lines allocated for each type adjusts accordingly; ¶0044 on Mantor (i.e. the data storage capacity of the first metadata will be larger and proportional to the difference in accesses of both storages)].
Regarding claim 11, Mantor teaches a storage device comprising:
a buffer memory [memory 110; FIG. 1 and 2, ¶0023 and ¶0035]; and
a cache memory [cache 112; FIG. 1 and 2, ¶0024-25 and ¶0035] including first to N-th dedicated areas respectively corresponding to areas of the buffer memory in which the first to N-th meta data are stored [partition the cache 112 based on the type of data that is held; e.g., in graphics processing applications, the type field can be used to distinguish between pixel and vertex data; ¶0042]; and wherein a size of the first to N-th dedicated areas is determined according to a number of times each of the first to N-th meta data accessed by requests from a host [cache 112 will tend to have proportionally more cache lines allocated to data for first resource 102 than for second resource 104; wherein the same applies to types that differentiate between data types ( e.g., between pixel and vertex data); ¶0044-45].
Mantor, however, does not explicitly teach the buffer memory configured to store first to N-th meta data.
Son, when addressing issues related to memory management, teaches the buffer memory [the SSD module may store some or all of the data structures shown in FIGS. 3A-3D related to a particular SSD in non-volatile RAM (¶0034)] configured to store first to N-th meta data [FLBA or PLBA mapping (or “mapping table”) 330 (FIG. 3B and ¶0038); and wherein page status table 300 (FIG. 3A and ¶0035-37)]; and wherein a size of the first to N-th dedicated areas is determined according to a number of times each of the first to N-th meta data accessed by requests from a host.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use specialize data (i.e. status table and mapping table) to aid on the management of data storing systems as disclosed in Son. The combination would have be obvious because a person of ordinary skill in the art would understand that computer system are complex and using metadata such as status table and mapping tables can help improve the overall system performance by more adequately managing those complex systems.
Finally, while Son is silent regarding caching the first metadata on the first dedicated area and the second metadata on the second dedicated area; Mantor explicitly discloses that a cache may be partitioned based on the type of data held on the cache. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further cache the different types of metadata (i.e. status table and mapping table) on different partitions of the cache. The combination would have be obvious because a person of ordinary skill in the art would know that keeping data of different types (and with different access characteristics) separated on the cache allows for a more efficient used of the cache (¶0040-45 on Mantor).
Regarding claim 12, Mantor/Son teaches the storage device of claim 11, wherein the size of the first to N-th dedicated areas are determined according to a pattern in which the first to N-th meta data are accessed [cache 112 will tend to have proportionally more cache lines allocated to data for first resource 102 than for second .
Regarding claim 14, Mantor/Son teaches the storage device of claim 11, wherein the size of the first to N-th dedicated areas is proportional to the number of accesses of each of the first to N-th meta data [cache 112 will tend to have proportionally more cache lines allocated to data for first resource 102 than for second resource 104; wherein the same applies to types that differentiate between data types ( e.g., between pixel and vertex data); ¶0044-45 on Mantor].
Regarding claim 16, Mantor/Son explicitly teach all the claim limitations except for the storage device of claim 11, wherein the sizes of the first to N-th dedicated areas are proportional to sizes of the first to N-th meta data, respectively.
On the other hand, a person of ordinary skill in the art would understand to make the size of the memory partition containing data to be proportional to the data that it contains. That is, a person of ordinary skill in the art would understand the benefits of storing a large data on a large partition; such that the entire (or most) is available when needed by the processing element requiring the data.
Regarding claim 18, Mantor/Son teach the storage device of claim 11, wherein the buffer memory is a dynamic random access memory [Memory 110 can be the primary memory of system 100 and can be implemented as a random access memory (RAM); ¶0023 on Mantor].
Regarding claim 19, Mantor/Son teach the storage device of claim 11, further comprising: a non-volatile memory configured to store the first to N-th meta data, wherein the non-volatile memory is a NAND flash memory [Solid-state drives (herein .
Claim 7, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantor (US 2009/0300293) in view of Son (US 20120096217); and further in view of Christenson (US 6,6324,620).
Regarding claim 7, Mantor/Son explicitly teach all the claim limitations except for the memory controller of claim 5, wherein the first and second dedicated areas have storage capacity sizes inversely proportional to the number of times the processor accesses the first meta data and the second meta data, respectively.
Christenson, in analogous art, discloses that DASD partitioning divides each DASD unit of the system into a smaller HOT partition containing frequently accessed data (Hot Data) and a larger COLD partition containing infrequently accessed data (Cold Data) [c6 L45-c7 L10].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to keep the more frequently accessed data (i.e. hot data) in a smaller partition as disclosed in Christenson. The combination would have be obvious because a person of ordinary skill in the art would know to apply the known technique of assigning hot data to smaller partitions to a cache system to more effectively manage cache utilization.
Regarding claim 13, Mantor/Son explicitly teach all the claim limitations except for the storage device of claim 11, wherein the size of the first to N-th dedicated areas are determined according to an access probability of each of the first to N-th meta data.
a smaller HOT partition containing frequently accessed data (Hot Data) and a larger COLD partition containing infrequently accessed data (Cold Data) [c6 L45-c7 L10].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to keep the more frequently accessed data (i.e. hot data that is more likely to be access or has a higher probability of being accessed) in a smaller partition as disclosed in Christenson. The combination would have be obvious because a person of ordinary skill in the art would know to apply the known technique of assigning hot data to smaller partitions to a cache system to more effectively manage cache utilization.
Regarding claim 15; these claim(s) limitations are significantly similar to those of claim(s) 7; and, thus, are rejected on the same grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-830[UnknownXmlElement][UnknownXmlElement]0.

/Ramon A. Mercado/           Primary Examiner, Art Unit 2132